            IN THE UNITED STATES DISTRICT COURT
                 FOR THE STATE OF MONTANA
                    GREAT FALLS, DIVISION

 Certain Underwriters at Lloyd’s,       )
 London Subscribing to Policy           )
 Number PGIARK05447-00,                 )
                                        )
                    Plaintiff,          )         CV-19-34-GF-BMM
                                        )
             -vs-                       )              ORDER
                                        )
 Dual Trucking, Inc., and Anthony       )
 Alford,                                )
                                        )
                    Defendants.         )


      The Defendants herein move for dismissal of Plaintiff’s complaint for

lack of jurisdiction. Defendants argue that since a claim was not made on

the subject insurance policy, there is not a justiciable controversy and the

Court should dismiss. Defendant DTI simultaneously moves the Court to

set aside the clerk’s default allegedly entered due to a mis-communication

between counsel. DTI similarly argues that service was improper and as

noted above, it did not file a claim invoking the duty to defend by Plaintiff.

      Both motions are unopposed. Therefore, for good cause shown,

Defendants’ motion to dismiss is GRANTED. The accompanying motion to
set aside the default is similarly GRANTED. The Clerk is instructed to set

aside the default.

      Dated this 18th day of June 2019.
